McMurray, Presiding Judge.
This is an action for damages arising from a motor vehicle collision. The case was tried before a jury. A verdict was returned in favor of defendant. The plaintiffs motion for new trial was granted. Defendant appeals from the order of the trial court granting plaintiffs motion for new trial. Held:
As defendant’s appeal was taken from an order granting a new trial and this court has not granted an interlocutory appeal, this appeal must be dismissed as premature. Stancil v. Hudson Oil Co., 139 Ga. App. 632 (229 SE2d 113); Gordon v. Gordon, 236 Ga. 99 (222 SE2d 380).

Appeal dismissed.


Smith and Banke, JJ., concur.

F. Thomas Young, for appellant.
J. Reese Franklin, for appellee.